Name: 83/619/EEC: Commission Decision of 30 November 1983 approving a programme for the seed sector in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-13

 Avis juridique important|31983D061983/619/EEC: Commission Decision of 30 November 1983 approving a programme for the seed sector in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 350 , 13/12/1983 P. 0023 - 0023*****COMMISSION DECISION of 30 November 1983 approving a programme for the seed sector in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (83/619/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 4 January 1983 the Dutch Government forwarded a programme for the seed sector; Whereas the said programme envisages the rationalization and expansion of the processing capacity for cereal, leguminous and other seeds, with the aim of adapting this sector to changed marketing possibilities and requirements; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77 showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the abovementioned sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the said Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the seed sector submitted by the Dutch Government pursuant to Regulation (EEC) No 355/77 on 4 January 1983 is hereby approved. 2. This approval is confined to projects presented up to 1 May 1984. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 30 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.